IN THE SUPREME COURT OF THE STATE OF DELAWARE

ELISHA BALLARD,                                 §
                                                §       No. 361, 2017
         Plaintiff Below,                       §
         Appellant,                             §
                                                §       Court Below: The Superior Court
         v.                                     §       of the State of Delaware
                                                §
TAKEDA PHARMACEUTICALS                          §       C.A. No. N16C-10-177 JRJ
AMERICA, INC., TAKEDA                           §
PHARMACEUTICALS U.S.A.,                         §
INC., f/k/a TAKEDA                              §
PHARMACEUTICALS NORTH                           §
AMERICA, INC., TAKEDA                           §
PHARMACEUTICAL COMPANY                          §
LIMITED, and ELI LILLY AND                      §
COMPANY,                                        §
                                                §
         Defendants Below,                      §
         Appellees.                             §

                                  Submitted: April 18, 2018
                                  Decided:   April 23, 2018

Before STRINE, Chief Justice; SEITZ, and TRAYNOR, Justices.

                                          ORDER

         This 23rd day of April 2018, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of its opinion dated August 7, 2017.1




1
    Ballard v. Takeda Pharm. Am., Inc., 2017 WL 3396488 (Del. Super. Ct. Aug. 7, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2